
	

116 S1845 IS: If It's Good Enough For the Banks, It's Good Enough For Students Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1845
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2019
			Mr. Merkley (for himself, Mr. Booker, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To enable borrowers of Federal student loans to refinance those loans at interest rates that are
			 equivalent to the interest rates at which the Federal Government provides
			 loans to banks through the discount window operated by the Federal Reserve
			 System.
	
	
		1.Short title
 This Act may be cited as the If It's Good Enough For the Banks, It's Good Enough For Students Act.
		2.Student loan refinancing
			(a)Program
 authoritySection 451(a) of the Higher Education Act of 1965 (20 U.S.C. 1087a(a)) is amended—
 (1)by striking and (2) and inserting (2); and
 (2)by inserting ; and (3) to make loans under section 460A after section 459A.
 (b)Refinancing ProgramPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:
				
					460A.Refinancing Federal Direct Loans at lower interest rates
						(a)In
 generalBeginning on the date of enactment of this section, the Secretary shall establish a program under which the Secretary, upon the receipt of an application from a qualified borrower, makes a loan under this part, in accordance with the provisions of this section, in order to permit the borrower to obtain the interest rate provided under subsection (c).
						(b)Refinancing Direct
				Loans
 Upon application of a qualified borrower, the Secretary shall repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan of the qualified borrower, for which the first disbursement was made, or the application for the consolidation loan was received, before the date of enactment of this section, with the proceeds of a refinanced Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan, respectively, issued to the borrower in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the original loan.
						(c)Interest
				rates
 (1)In generalThe interest rate for the refinanced Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, Federal Direct PLUS Loans, and Federal Direct Consolidation Loans, shall be a rate equal to the interest rate described in subsection (a) of section 201.51 of title 12, Code of Federal Regulations (or successor regulations).
 (2)Fixed RateThe applicable rate of interest determined under paragraph (1) for a refinanced loan under this section shall be fixed for the period of the loan.
							(d)Terms and
				conditions of loans
							(1)In
 generalA loan that is refinanced under this section shall have the same terms and conditions as the original loan, except as otherwise provided in this section.
 (2)Repayment periodRefinancing a loan under this section shall not result in the extension of the duration of the repayment period of the loan, and the borrower shall retain the same repayment term that was in effect on the original loan. Nothing in this paragraph shall be construed to prevent a borrower from electing a different repayment plan at any time in accordance with section 455(d)(3).
							(e)Definition of
				qualified borrower
 For purposes of this section, the term qualified borrower means a borrower—
 (1)of a loan under this part for which the first disbursement was made, or the application for a consolidation loan was received before the date of enactment of this section;
 (2)who submits an application under this section not later than 2 years after the date of enactment of this section; and
 (3)who is not in default on the loan the borrower seeks to refinance. (f)Notification to borrowersThe Secretary, in coordination with the Director of the Bureau of Consumer Financial Protection, shall carry out a campaign to alert borrowers of loans that are eligible for refinancing under this section that the borrowers are eligible to apply for such refinancing. The campaign shall include the following activities:
 (1)Developing consumer information materials about the availability of Federal student loan refinancing.
 (2)Requiring servicers of loans under this part to provide such consumer information to borrowers in a manner determined appropriate by the Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection.
							.
			
